Case 20-10343-LSS   Doc 885-3   Filed 06/23/20   Page 1 of 2




            EXHIBIT B
     Case 20-10343-LSS           Doc 885-3      Filed 06/23/20       Page 2 of 2



                                   EXPENSES
                         March 19, 2020 - May 31, 2020

  Date                             Description                           Amount
             Conference Call - Courtcall / J. Chalashtori / Hearing on
04/23/2020   03.19.20                                                       22.50
             Conference Call - Courtcall / J. Chalashtori / Hearing on
04/23/2020   03.24.20                                                       43.50
             Conference Call - Courtcall / J. Chalashtori / Hearing on
04/23/2020   03.30.20                                                       22.50
             Conference Call - Courtcall / J. Chalashtori / Hearing on
04/23/2020   04.15.20                                                       85.50
04/30/2020   PACER                                                         148.10
04/30/2020   Westlaw                                                        17.90
             Conference Call / CourtCall / K. Quinn / Attend
05/18/2020   Retention Hearing / 05/18/2020                                106.50
             Conference Call / CourtCall / M. Neely / Attend
05/18/2020   Retention Hearing / 05/18/2020                                 22.50
05/29/2020   Lexis                                                         912.62
             Conference Call Kami Quinn / CourtCall / Attend
05/29/2020   Retention Hearing / 05/29/2020                                  54.00
05/31/2020   PACER                                                           18.80
05/31/2020   Westlaw                                                        920.74
05/31/2020   PACER                                                           49.60
05/31/2020   Westlaw                                                         37.87
05/31/2020   PACER                                                          223.20
05/31/2020   Westlaw                                                          7.57
                                                                         $2,693.40
